Citation Nr: 1760607	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-09 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in August 2016.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's right ear hearing loss did not have its clinical onset during active service and is not related to any incident of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss are not satisfied.  38 U.S.C.A. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will generally be awarded when a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To grant service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Fountain v. McDonald, 27 Vet. App. 258 (2015).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain, 27 Vet. at 263-64.  When chronicity or continuity of symptoms is shown, direct evidence of a medical nexus or causal link to service is not required to establish service connection.  Walker, 708 F.3d at 1338-39.  Rather, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from the period of service, will be service connected unless clearly attributable to causes unrelated to service ("intercurrent" causes). 38 C.F.R. § 3.303(b).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic diseases of the nervous system, including sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Impaired hearing is defined as a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  

The Veteran asserts that his hearing loss is related to in-service noise exposure.  He asserts that he had in-service noise exposure from firing ranges, mechanic work on jeeps, and 2.5-5 ton trucks without hearing protection.  See e.g., February 2012 VA C&P Examination Report; February 2016 VA Form 9, August 2016 Board Hearing.  The Veteran's reported contact with noise exposure is accepted based on the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  

The Board finds that the Veteran has a current diagnosis of right ear hearing loss.  A February 2012 VA examination report reflect audiometric findings establishing the presence of a current hearing loss disability in his right ear.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board finds that the Veteran's right ear hearing loss was not chronic in service.  His service treatment records are silent as to complaints and treatment related to hearing loss.  In June 1961, the Veteran was provided a whisper test which rated his hearing as normal.  A separation exam conducted in August 1964 revealed that the Veteran's hearing in both ears was normal, by both American Standards Association (ASA) and International Standards Organization (ISO)-American National Standards Institute (ANSI).  Because hearing loss was not noted during service and did not manifest to a compensable degree within one year of service separation, service connection may not be granted on a presumptive basis, or based on chronicity or continuity of symptoms.  See 38 C.F.R. §§ 3.303(b), 3.307; Fountain, 27 Vet. at 263-64.  Further, the evidence demonstrates that symptoms of hearing loss have not been continuous since service separation.  The Veteran has indicated the he did not notice hearing loss symptoms until after his separation from service.

Post-service VA treatment records show that the Veteran described his hearing as good in February 2002 and as average in July 2002.  In March 2004, he reported decreased hearing and was referred for an audiological consultation.  On audiology evaluation in March 2005, he reported difficulty understanding conversation and stated that he and his family had noticed this problem for the past one to two years.  He gave a history of noise exposure during service for three years from tank noise, and also reported working for 10 years approximately at plant with the use of hearing protection.  He was shown to have a hearing loss disability in the right ear on examination.

The Veteran was provided a VA C&P Examination Report in February 2012.  The examiner noted that due to the Veteran's MOS as a wheeled and tracked mechanic, he would have incurred excessive noise exposure.  The examiner noted that as the Veteran did not have a pre-induction audiogram he could not address whether the Veteran had a significant threshold shift in service.  The examiner concluded that the Veteran's right ear hearing loss was not caused by or a result of military service.  As a rationale, the examiner stated that there is no sufficient scientific basis for delayed on-set hearing loss.  See February 2012 VA C&P Examination Report (citing to the "Noise and Military Service Implications of Hearing Loss and Tinnitus" Institute of Medicine National Academy of Sciences, 2006).  He noted that had the Veteran sustained permanent hearing loss as a result of his military noise exposure it should have shown on his separation audiogram and would not have been delayed in onset.  Further, he stated that given the significant decrease of hearing for both of the Veteran's ears comparing the current VA audiogram with the August 1964 separation audiogram, he felt that the Veteran's current bilateral hearing loss was most likely due to causes after military service - possibly occupational noise exposure working at an auto seat factory for 11 years and/or recreational noise exposure hunting and/or idiopathic causes.

The Veteran asserts that he was not exposed to noise while working at the factory as he only pushed seats to the repair shop.  See August 2012 Notice of Disagreement.  However, the Veteran had previously reported using hearing protection during his tenure working at the factory.  See March 2005 Audiological Consult.  

The Veteran's spouse and daughter also submitted lay statements asserting that the Veteran's hearing had gotten worse since leaving service due to lack of hearing equipment when working around or on the track vehicles, maintenance area, firing range, and field training.  See e.g., September 2011 Buddy Statement; September 2011 Lay Statement.  The Veteran supported these statements noting that shortly after service he realized that he would have to turn the TV up to high volumes and could not understand when individuals spoke to him.  See August 2016 Board Hearing.  However, the earliest indication of audiological related treatments reported that the Veteran and his family noticed his difficulty hearing in 2003 or 2004; and during treatment in February 2002 the Veteran reported that his hearing was good.  See March 2005 Audiology Consult.  Thus, the lay statements as to the date of onset of the Veteran's right ear hearing loss symptoms are not credible.

The preponderance of the evidence weighs against a link or medical nexus between the Veteran's current hearing loss and his in-service noise exposure.  The Board finds the February 2012 VA examination report to be highly probative as to whether the Veteran's currently diagnosed right ear hearing loss is related to service.  The examiner interviewed the Veteran, discussed the medical evidence and the Veteran's history in detail, performed audiological examination, and provided an opinion supported by well-reasoned rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Furthermore, while the Veteran, his spouse, and his daughter are competent to attest to symptoms they witnessed, the Board does not find the statements to be competent as to the etiology of the Veteran's hearing loss.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  In contrast to the VA examiner, the Veteran, his spouse, and daughter do not have a medical background and thus are considered lay people in the field of medicine.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  Accordingly, the objective opinion of the VA examiner outweighs the Veteran's lay and buddy statements on this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

For these reasons, and based on the evidence of record, the Board finds that the weight of the competent, credible, and probative evidence is against a finding of relationship between the Veteran's right ear hearing loss and any incident of service.  The Board finds that a preponderance of the evidence weighs against the claims.  Accordingly, the benefit of the doubt doctrine does not apply and the claims for service connection for right ear hearing loss are denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


